UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4130


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONARDO DARNELL ZANDERS, a/k/a Leo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cr-00359-GBL-1)


Submitted:   January 13, 2011             Decided:   February 4, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew W. Greene, MARTIN, ARIF & GREENE, PLC, Springfield,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Timothy D. Belevetz, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following his guilty plea to conspiracy to commit bank

fraud, Leonardo Darnell Zanders was sentenced to 200 months’

imprisonment.        In this appeal, Zanders raises three challenges

to     his    sentence,      all     concerning        the     calculation         of     his

sentencing guidelines range.            We affirm.

              This   court        reviews   sentences        under    a     “deferential

abuse-of-discretion standard.”                Gall v. United States, 552 U.S.

38, 41 (2007).       In conducting this review, we “must first ensure

that    the   district      court     committed        no    significant        procedural

error, such as failing to calculate (or improperly calculating)

the    Guidelines        range,    treating      the    Guidelines        as    mandatory,

failing to consider the [18 U.S.C.] § 3553(a) factors, selecting

a    sentence   based      on     clearly   erroneous        facts,    or       failing    to

adequately explain the chosen sentence.”                       Id. at 51.          Once we

have determined that the sentence is free of procedural error,

we must consider the substantive reasonableness of the sentence,

“tak[ing] into account the totality of the circumstances.”                                Id.

If the sentence is within the appropriate guidelines range, this

court    applies     a    presumption       on   appeal      that    the       sentence    is

reasonable.      United States v. Abu Ali, 528 F.3d 210, 261 (4th

Cir. 2008), cert. denied, 129 S. Ct. 1312 (2009).

              Zanders first contends that the district court erred

by applying a four-level increase in offense level pursuant to

                                            2
U.S. Sentencing Guidelines Manual § 3B1.1(a) (2009).                       A four-

level increase is provided under § 3B1.1(a) for a defendant who

is an organizer or leader of an offense which involved five or

more participants or was otherwise extensive.                   To qualify, the

defendant must have been the organizer or leader of “one or more

other participants.”         USSG § 3B1.1 cmt. (n.2).               Factors to be

considered include:

     the exercise of decision making authority, the nature
     of participation in the commission of the offense, the
     recruitment of accomplices, the claimed right to a
     larger share of the fruits of the crime, the degree of
     participation in planning or organizing the offense,
     the nature and scope of the illegal activity, and the
     degree of control and authority exercised over others.

USSG § 3B1.1 cmt. (n.4).                The district court’s determination

that the defendant had a leadership role in the offense is a

factual finding we review for clear error.                     United States v.

Kellam, 568 F.3d 125, 147-48 (4th Cir. 2009), cert. denied, 130

S. Ct. 657 (2009).

           In      support    of     the       § 3B1.1(a)    enhancement,       the

Government      submitted    several      documents    showing      that   Zanders

directed     the   activities      of    several    co-conspirators.           These

documents included the Statements of Facts filed in support of

and stipulated by two of Zanders’ co-conspirators, summaries of

interviews      with   co-conspirators,          testimony     of    another     co-

conspirator      who   testified     at    Zanders’    trial    before     Zanders

ultimately      pled    guilty,     documentation       of     airline     tickets

                                           3
purchased by Zanders for co-conspirators, and records of Western

Union wire transfers between Zanders and Clyde Austin Gray, Jr.,

another individual also identified as a ringleader.            Based on

this evidence, we find that the district court did not clearly

err by finding that Zanders was an organizer or leader of the

conspiracy.

           Next, Zanders argues that the district court erred by

determining that he joined the conspiracy in February 2007.         The

total loss, including intended loss, associated with the bank

fraud conspiracy in this case was $1,536,498.16.          Pursuant to

USSG   § 2B1.1(b)(1)(I),   the   district   court   enhanced   Zanders’

offense level by sixteen levels based on losses of more than $1

million but less than $2.5 million.         Zanders does not dispute

the calculation of loss for the entire conspiracy.        However, he

contends that he joined the conspiracy in July 2007 and is not

responsible for losses that occurred before then.

           Zanders admitted he began making false identifications

for Gray in February 2007 and that he knew Gray would use these

false identifications for a criminal purpose.        However, Zanders

argues that he did not become involved in the actual conspiracy

until July 2007 when he asserts he knew “exactly what was going

on.”

           “[O]ne may be a member of a conspiracy without knowing

its full scope, or all its members, and without taking part in

                                   4
the full range of its activities over the whole period of its

existence.”          United States v. Banks, 10 F.3d 1044, 1054 (4th

Cir.    1993).           “[T]he       evidence         need        only       establish       a    slight

connection       between          the       defendant              and    the       conspiracy”           to

establish that the defendant was involved in the conspiracy.

United States v. Green, 599 F.3d 360, 367 (4th Cir. 2010), cert.

denied,       131        S.     Ct.     271       and         131        S.    Ct.     340        (2010).

Notwithstanding Zanders’ claim that he did not know the full

scope    of    the       conspiracy         until      July         2007,      we    find     that       the

district court did not clearly err by finding that he joined the

conspiracy in February 2007.

              Finally, Zanders claims that the district court erred

by applying a two-level enhancement under USSG § 2B1.1(b)(2)(A)

for an offense involving ten or more victims.                                        The presentence

report    identified            ten     financial         institutions               that     sustained

losses    as     a       result       of    the     conspiracy.                    Zanders     disputes

inclusion of two victim banks and losses at a third bank because

the    Government         did    not       know    the    names          of    the    uncharged          co-

conspirators         who      conducted           some        or    all       of     the     fraudulent

transactions         at       these        institutions             and       referred       to        these

individuals         by    nicknames         based        on    their          appearance          in    bank

surveillance photos.

              Although the Government did not know the identity of

these suspects, the Government linked them to the conspiracy

                                                   5
because they used counterfeit identifications in the names of

victims    whose      identifying     information          was    stolen       by     known

members of the conspiracy.             Moreover, images of these suspects

from   bank    surveillance       photographs       matched       photographs        found

pursuant to search warrants executed during the investigation.

We   conclude    that    the     district       court    did   not     clearly      err    by

finding that the unidentified individuals were linked to the

conspiracy      and    that     the   losses       suffered       by    the    financial

institutions from these individuals’ actions resulted from the

conspiracy.          Furthermore,     although          Zanders      claims    that       his

relationship     to     these    individuals       is     unknown,      as    previously

stated, involvement in a conspiracy does not require knowledge

of all members of that conspiracy, Banks, 10 F.3d at 1054.

              For these reasons, we affirm Zanders’ sentence.                              We

dispense      with    oral      argument    because        the    facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            6